SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Eastern District of New York, and was submitted by plaintiff pro se and by counsel for defendant Nassau County Medical Center, and was argued by counsel for defendant Civil Service Employees Association.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed.
Plaintiff Thelma Jones-Blair appeals from a judgment of the United States District Court for the Eastern District of New York, Jacob Mishler, Judge, dismissing her complaint under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. against defendants Nassau County Medical Center (“Medical Center”) and Civil Service Employees Association (“Association”). Jones-Blair’s brief on appeal provides no basis for reversal.
The district court dismissed the complaint against the Medical Center pursuant to Fed.R.Civ.P. 12(b)(6) on the grounds of (1) failure to state a claim on which relief can be granted, and (2) failure to file an administrative claim within 180 days of the alleged discriminatory act. Although it appears that a 300-day, rather than a 180-day, period was applicable, we affirm the dismissal with respect to the Medical Center on the ground that the complaint failed to state a claim on which relief can be granted against that defendant, substantially for the reasons stated in Judge Mishler’s Memorandum of Decision and Order dated March 4, 1999, at pages 1-5 and 10-20.
The district court dismissed the complaint against the Association on the ground that Jones-Blair failed to adduce evidence of circumstances permitting an inference of racial discrimination. We affirm that decision substantially for the reasons stated in Judge Mishler’s Memorandum of Decision and Order dated June 28, 2000.
We have considered all of Jones-Blair’s contentions on this appeal and have found in them no basis for reversal. The judgment of the district court is affirmed.